Citation Nr: 1529546	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-40 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of this hearing is of record.

The Board notes that as part of his May 2015 hearing, the Veteran provided testimony indicating he was seeking to reopen his previously denied claims of service connection for diabetes mellitus and heart disease.  He also indicated he was seeking service connection for poor circulation in the legs.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

For the reasons stated below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 4.125(a) diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  Further, special rules apply in circumstances where the claimant engaged in combat with the enemy during active service (38 U.S.C.A. § 1154(b)), and/or their claims are based upon stressors which involve "fear of hostile military or terrorist activity" (38 C.F.R. § 3.304(f)(3)).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Veteran essentially indicates that he has PTSD due to in-service stressors that occurred on active duty in the Republic of Vietnam.  In pertinent part, he indicated that he parachuted into Vietnam in February 1965 as part of a special operation, was captured and held as a prisoner-of-war (POW) for 4 days; that he was assaulted during the time he was a POW; and eventually escaped.  He also indicated that he participated in other such operations in Vietnam.

The Board acknowledges that the medical records on file reflect the Veteran has been diagnosed with PTSD.  Further, he served on active duty during the Vietnam War era.  However, his service records do not reflect he received any awards or citations denoting combat duty.  In addition, his service personnel records do not confirm he participated in the type of operation(s) he purported were the basis for his stressors; nor do his service treatment records reflect the type of injuries he contends were sustained when he was held as a POW.  The National Archives and Records Administration (NARA) did not list the Veteran as one of the individual held as a POW.  Moreover, his service records and other official sources do not explicitly list his having served in the Republic of Vietnam.  For example, a request for verification of such service received the reply that they were unable to determine whether or not the Veteran served in the Republic of Vietnam, noting that he served aboard the USS Magoffin which was in the official waters of the Republic of Vietnam from August to September 1964; and that he also participated in Operations South China Sea in support of COMUSMACV in November 1964 and from December 1964 to January 1965.  Nevertheless, the record provided no conclusive proof of in-country service.

The Veteran has intimated, however, that the operations in question were classified.  Further, the Board notes that VA Adjudication Procedure Manual (M21-MR), Part IV.ii.1.H.31, provides for certain development that must be conducted in cases based upon on purported participation in Special Operations Incidents.  These provisions were previously detailed in VBA Fast Letter No. 09-52 (Dec. 9, 2009), but this Letter was rescinded after its incorporation into the M21-MR.

Under M21-MR, "Special Operations" are defined as small-scale covert or overt military operations of an unorthodox and frequently high-risk nature, undertaken to achieve significant political or military objectives in support of foreign policy.  In addition, Special Operations units are noted as being typically composed of relatively small groups of highly trained, armed personnel, and often transported by helicopter, small boats, or submarines, or parachute from aircraft for stealthy infiltration by land.  The Board observes that this definition does appear to be consistent with the elements of the Veteran's purported in-service stressors.

In these types of cases, M21-MR provides that the notification to the claimant must include the Special Operations development paragraph, which the AOJ has not included in any of its notification letters.  Moreover, the record indicates the Veteran has provided sufficient information in his stressor statements for the AOJ's Military Records Specialist to complete the Special Operations Forces Incident document and as the VA manual directs, send the completed document via encrypted e-mail to VAVBASPT/RO/SOCOM for the United States Special Operations Command to confirm whether the claimant participated in Special Operations.

In view of the foregoing, the Board finds that a remand is required in order to ensure such development has been completed.  Further, while this case is on remand any outstanding treatment records should be obtained.  This is of particular importance as the Veteran indicated at his May 2015 hearing that all of his medical treatment was through the VA facility in Long Beach.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since September 2010.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period to include the VA Long Beach facility as indicated by the Veteran at his May 2015 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Following the guidance in VA Adjudication Procedure Manual (M21-MR), Part IV.ii.1.H.31, provide the Veteran with a notification letter containing the Special Operations development paragraph.  Regardless of the Veteran's response, based on the information provided in the various stressor statements as well as any additional information the claimant provides, have the pertinent Military Records Specialist review the electronic claims file and complete the Special Operations Forces Incident document and send the completed document via encrypted e-mail to VAVBASPT/RO/SOCOM for the United States Special Operations Command to confirm whether the claimant participated in Special Operations.

4.  If the Veteran's purported stressor(s) are confirmed, he should be afforded an examination to evaluate the nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should explicitly indicate whether the Veteran satisfies the DSM criteria for a diagnosis of PTSD.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, without resort to speculation, the examiner should explain that conclusion.  

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


